 LOCAL 542, IUOE, AFL-CIO53business with one another, and of forcing or requiring Winwake to cease doing busi-ness with Whitten, Wood, Weatherhead, and De Mone.6.The aforesaid violations affect commerce within the meaning of Section 2(6)and (7) of the Act.7.Respondents Council and Deady have not violated Section 8(b)(7)(C) ofthe Act.[Recommended Order omitted from publication.]Local 542, International Union of Operating Engineers, AFL-CIOandJoseph Paskert, Sr.,Francis McCabe,Olin B. WatkinsandElmhurst Contracting Co., Inc.(Division of Hagan Indus-tries,Inc.), Party to the ContractInternationalUnion of Operating Engineers,AFL-CIO; Jo-seph J.Delaney,President;Hunter P. Wharton,Secretary-Treasurer;William McAneny,AgentandJoseph Paskert, Sr.,Francis McCabeandElmhurst Contracting Co., Inc.(Divisionof Hagan Industries,Inc.), Party to the Contract.Cases Nos.4-CB-625-1, 4-CB-625-P2, 4-CB-625-3, 4-CB-856-1, and 4-CB-656-2.February 28, 1963DECISION AND ORDEROn September 7, 1962, Trial Examiner Thomas F. Maher issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondents had engaged in and are engaging in certain unfairlabor practices alleged in the consolidated complaint and recommend-ing that they cease and desist therefrom and take certain affirmativeaction, as set forth in the attached Intermediate Report.Thereafterthe Respondents 1 and the General Counsel filed exceptions to theIntermediate Report and briefs supporting such exceptions.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthese cases to a three-member panel [Members Rodgers, Fanning, andBrown].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed. The Board has considered the Intermedi-ate Report, the exceptions and the briefs, and the entire record in thesecases, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner with the following exceptions, additions,and modifications :1.For the reasons stated in the Intermediate Report, we agree withthe Trial Examiner that the Respondents violated Section 8(b) (2)1 RespondentLocal 542's request for oral argument is hereby denied as, in our opinion,the record, togetherwith the briefs and exceptions,adequately present the issues andpositionsof the parties.141 NLRB No. 3. 54DECISIONS OF NATIONAL LABOR RELATIONS BOARDand (1) (A) of the Act by maintaining a hiring arrangement andpractice requiring union membership as a condition of employment.We adopt the Trial Examiner's finding that the Respondents dis-criminatorily precluded Paskert, Sr., McCabe, andWatkins fromobtaining employment with Elmhurst Contracting Co., Inc.We find,like the Trial Examiner, that these individual instances of discrimina-tion violated Section 8(b) (2) of the Act. In so concluding, however,we do not pass upon, or adopt, the Trial Examiner's additional find-ing that the Respondents' discrimination against these three individ-uals deprived them not only of jobs but also of "one of the fruits ofunion membership."2.The Trial Examiner found that the 1959 agreement did not onits face exceed the permissive limits of the union-security provisionsof Section 8(a) (3) of the Act.We disagree.Although article II,section 2, of the 1959 agreement, set out below,2 purports to defer op-eration of a closed-shop hiring system until it becomes legal, thedeferral language is so uncertain and equivocal that no weight may begiven to it. Indeed, according to the practice any ambiguity in thecontract is completely dispelled as itis clearthat the parties interpretedand administered the contractas requiringthe Employer "to employonly engineers and apprentices who are members of the Union ingoodstanding"-precisely as the contract provides.There also appears in the 1959 agreement, in article III, section 11,thereof, the following clause :Under no circumstances shall any machinery mentioned in thisContract be started, stopped or maintained by any person unlessthisperson is a member ofthe Operating Engineers Local 542.This clause is clearly illegal as it permits only members of RespondentLocal to work on machinery within the scope of the contract. Thus,evenif the Employer reserves the right to select his own employees(which is allowed by article II, section 7, of the agreement), theseemployees would not be able to work on or around any such machineryunless they were members of Respondent Local.Accordingly, for the foregoing reasons, we find that by entering into,and maintaining, such unlawful closed-shop provisions in a contractwhich conditions employment upon membership in Respondent Local,2ArticleII, section 2, of the 1959 agreement reads as follows:As to any and all work finallydeterminedby duly constituted public authority notto be subject to any statute forbidding a closed shop or a preferentialhiring provi-sion, the Employer agrees to employ only engineers and apprentices who are membersof the Union in good standing,providingthe Unionis able to supply them.As to allother work,the Employer agrees, upon the Union's obtaining a certificate of approvalfrom the NationalLabor Relations Board to institute and maintain a union shop asshall complywith Section 8(a) (3) of the National Labor Relations Act, as amended,whichreads ... . LOCAL 542, IUOE, AFL-CIO55Respondents have violated Section 8(b) (2) and (1) (A) of the Act.'3.We agree with the Trial Examiner that the Respondent Inter-national is jointly and severally liable for the unfair labor practicesfound. In so concluding, we do not pass upon the issue, discussed inthe Intermediate Report, as to whether the International is liablebecause of its constitutional provisions. Instead we base our findingsin this respect on the fact that Respondent International placed theLocal under a trusteeship, which act, as set forth in the IntermediateReport, squarely vested the International with full and complete con-trol over the Local's activities.4.The Trial Examiner found that in addition to the ChargingParties, two employees, Sedlak and Slatky, who were not named inthe complaint were victims of Respondents' discrimination.We donot agree with the Trial Examiner that the incidents relating toMcAneny's refusals to clear Sed,lak and Slatky were fully exploredand litigated throughout the hearing.First, these two individualsdid not file charges in either of these cases and their names were notmentioned in the charges that were filed. Secondly, although thecomplaint was specific in alleging individual incidents of discrimina-tion, the complaint failed to name either Sedlak or Slatky as dis-criminatees.Thirdly, the Trial Examiner throughout the hearingand while Slatky was testifying, stated that he took a strict view ofthe pleadings and if the General Counsel wished to present evidencebeyond the pleadings, his recourse was to amend the complaint.How-ever, the complaint was never amended to allege discriminationagainst these two individuals.Further, while Slatky was testifying,the General Counsel advised the Trial Examiner that Slatky's testi-mony "sheds light of the background showing how this man happenedto get work in spite of not being cleared by Mr. McAneny." Finally,even in his brief to the Trial Examiner, the General Counsel consid-ered these incidents only as background in proving a discriminatoryreferral procedure.Under this set of circumstances, we hold thatthese incidents were not fully explored or litigated.Accordingly, wedo not adopt the Trial Examiner's findings that Respondents violatedSection 8(b) (2) of the Act by causing the Company to discriminateagainst Sedlak and Slatky; and we sliall not require the Respondentsto make whole these two individuals.5.We find merit in the General Counsel's exception to the TrialExaminer's failure to recommend an appropriate cease-and-desistorder directed against violations of Section 8(b) (1) (A).As the3Member Brown agrees that Respondents violated Section 8(b) (2) and(1) (A) by theirunlawful employment arrangement and practice and that article III, section 11, of thecontract is illegal on its face.However,he deems it unnecessary, either to the ultimateconclusions here or to an appropriate order, to determine whether the purported deferralclause effectively precludes a finding of violation with respect to the hiring arrangementin article II, section 2, of the agreement. 56DECISIONS OF NATIONAL LABOR RELATIONS BOARDTrial Examiner found, and we agree, that Respondents violated thissection of the Act, we shall include appropriate remedial language inour Order.6.The General Counsel excepted to the Trial Examiner's failureto issue a cease-and-desist order which would effectuate the preven-tive purposes of the Act.We find merit in this exception. Becauseof the nature of the violations and because of Respondents demon-strated disregard of the Act by a record of similar violations in thepast 4 a broad order against them is necessary in order to preventthem from continuing, with impunity, to violate Section 8 (b) (2) and(1) (A) of the Act. Accordingly, we shall enter an order against bothRespondents to cease and desist from in any manner interfering with,restraining, and coercing employees or prospective employees in theexercise of rights guaranteed by Section 7 of the Act; and to refrainfrom entering into, maintaining, or enforcing any like agreements,understanding, or practices with Elmhurst or other employers withinthe territorial jurisdiction of Respondent Local 542 over whom theBoard would assert jurisdiction.ORDERUpon the entire record in these cases, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondents, InternationalUnion of Operating Engineers, AFL-CIO, its president,' itssecretary-treasurer, Hunter T. Wharton, its agent, William McAneny,and Local 542, International Union of Operating Engineers, AFL-CIO, and its officers, agents, representatives, successors, and assigns,shall :1.Cease and desist from :(a)Causing or attempting to cause Elmhurst Contracting Co.,Inc. (Division of Hagan Industries, Inc.), or any other employer, torefuse to hire or otherwise discriminate against Joseph Paskert, Sr.,Francis McCabe, and Olin B. Watkins, or any other employees orapplicants for employment, in violation of Section 8 (a) (3) of the Act.(b)Maintaining, enforcing, or otherwise giving effect to a hiringarrangement, understanding, or practice with Elmhurst ContractingCo., Inc., or any other employer, within the territorial jurisdiction ofRespondent Local 542 and over whom the Board would assert juris-4See Local542, InternationalUnionof Operating Engineers,et al(Koppers Company,Inc ),117 NLRB1863, enfd.255 F 2d703 (C A.3) ; N.L R B. v. UnitedStates SteelCorp. (AmericanBridge Division),278 F. 2d 896(CA 3), enfg 122 NLRB 13245 The TrialExaminer recommendedthatallRespondentsbe required to make employeesPaskert,McCabe, and Watkins whole for any loss of pay they may have suffered as a re-sult of thediscriminationagainst them.However, in accord with our usual policy weshall nothold the individual Respondentspersonally liable for backpayWith respect toRespondent Delaney, allissues are moot, inasmuch as he diedon September9, 1962, andthereforeno order will be issued against him. LOCAL 542, IUOE, AFL-CIO57diction, whereby employment is conditioned upon clearanceor referralbased upon membership in Respondent Local 542, exceptas authorizedin Section 8(a) (3), as modified by the Labor-Management Reportingand Disclosure Act of 1959.(c)Executing, enforcing, or maintaining in effect the closed-shopprovisions of the 1959 agreement with Elmhurst Contracting Co.,Inc., which conditions employment or referral on membership in Re-spondent Local 542, or executing, enforcing, or maintaining any likeagreements with any other employer within the territorial jurisdictionofRespondent Local 542 over whom the Boardwould assertjurisdiction.(d) In any other manner restraining or coercing employees of, orapplicants for employment with, Elmhurst Contracting Co., Inc., orany other employer over whom the Board would assert jurisdictionand within the territorial jurisdiction of Respondent Local 542, inthe exercise of their right to self-organization, to form,join, or assistlabor organizations, to bargain collectively through representativesof their own free choice, and to engage in other concerted activitiesfor the purpose of collective bargaining or other mutual aid or protec-tion, or to refrain from any and all such activities, except to the extentthat such rights may be affected by an agreement requiring member-ship in a labor organization as a condition of employment as author-ized in Section 8 (a) (3) of the Act, as amended.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act:(a)Make whole Joseph Paskert, Sr., Francis McCabe, and Olin B.Watkins for any loss of earnings they may have suffered as a resultof the discrimination against them in the manner set forth in "TheRemedy" section of the Intermediate Reports(b) Send written notice to Elmhurst Contracting Co., Inc., andto the employees involved that they have no objection to the currentor future employment of Joseph Paskert, Sr., Francis McCabe, andOlin B. Watkins and that they will refer the three named individualsto employment without discrimination.(c)Post in the business offices of the Respondent Local 542 and itsbranches throughout its territorial jurisdiction, copies of the attachednotice marked "Appendix." 7 Copies of said notice, to be furnishedby the Regional Director for the Fourth Region, shall, after beingduly signed by responsible officials of the Respondents, including thes Interestat the rateof 6 percent per annum shall be addedto the awarded backpayto be computed in the manner set forth in IsisPlumbing & HeatingCo.,138 NLRB 716.For the reasonsstated in his dissenting opinion in that case,Member Rodgerswould notaward interest.7In the event that this Order is enforced by a decreeof a United StatesCourt ofppeals,there shall be substituted for the words "Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order." 58DECISIONS OF NATIONAL LABOR RELATIONS BOARDindividual Respondents named herein, be posted immediately uponreceipt thereof, and maintained by them for a period of 60 consecutivedays thereafter, in conspicuous places, including all places wherenotices to members are customarily posted.Reasonable steps shallbe taken by the Respondents to insure that said notice is not altered,defaced, or covered by any other material.(d)Mail to the Regional Director for the Fourth Region signedcopies of the attached notice marked "Appendix" to be posted by Elm-hurst Contracting Co., Inc., the Company willing, in conspicuousplaces in and about the Company's place of business. Copies of this,,notice, to be furnished by the Regional Director, shall be returned tothe Regional Director forthwith for appropriate disposition, afterbeing signed by Respondents and their representatives.(e)Notify the Regional Director for the Fourth Region, in writ-ing, within 10 days from the date of this Order, what steps have beentaken to comply herewith.APPENDIXNOTICE TO ALL MMIBERS OF LOCAL 542, INTERNATIONAL UNIONOF OPERATINGENGINEERS,AFL-CIOPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelationsAct, gas amended, we hereby give notice that :WE WILL NOT cause or attempt to cause Elmhurst ContractingCo., Inc. (Division of Hagan Industries, Inc.), or any other em-ployer over whom the Board would assert jurisdiction, to refuseemployment to Joseph Paskert, Sr., Francis McCabe, and Olin B.Watkins or any other applicants for employment, in violationof Section 8(a) (3) of the Act, as amended.WE WILL NOT execute, maintain, or enforce any provision inour collective-bargainingagreementswith Elmhurst ContractingCo., Inc., or any other employer within the territorial jurisdic-tion of Local 542 over whom the Board would assert jurisdiction,or maintain or enforce any arrangement, understanding, or prac-tice,which conditions employment or referral upon membershipin Respondent Local 542 except as authorized in Section8(a) (3)of the Act, as amended.WE WILL NOT in any other manner restrain or coerce employeesof, or applicants for employment with, Elmhurst ContractingCo., Inc., or any other employer within the territorial jurisdictionof Local 542 over whom the Board would assert jurisdiction, inthe exercise of their right to self-organization, to form,join, orassist labor organizations, to bargain collectively through repre-sentatives of their own free choice, and toengage inother con- LOCAL 542, IUOE, AFL-CIO59certed activities for the purpose of collective bargaining or othermutual aid or protection, or to refrain from any and all suchactivities, except to the extent that such rights may be affectedby an agreement requiring membership in a labor organizationas a condition of employment as authorized in Section 8(a) (3)of the Act, as amended.WE WILL make whole Joseph Paskert, Sr., Francis McCabe,and Olin B. Watkins for any loss of earnings they may have suf-fered as the result of the discrimination against them.WE WILL notify the above-named persons and Elmhurst Con-tracting Co., Inc., that we have no objection to their employmentand will refer them to employment without discrimination.LOCAL542,INTERNATIONAL UNION OFOPERATING ENGINEERS,AFL-CIO,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)INTERNATIONAL UNION OF OPERATINGENGINEERS, AFL-CIO,Labor Organization.Dated----------------By-------------------------------------(JOSEPH J. DELANEY,Pressdent)Dated----------------By-------------------------------------(HUNTER P. WHARTON,Secretary-Treasurer)Dated----------------By-------------------------------------(WILLIAM MCANENY,Agent)This notice must remain posted for 60 consecutive days from thedate of posting, and must not be altered, defaced, or covered by anyother material.Employees may communicate directly with the Board's RegionalOffice, 1700 Bankers Securities Building, Philadelphia 7, Pennsyl-vania, Telephone No. Pennypacker 5-2612, if they have any questionconcerning this notice or compliance with its provisions.INTERMEDIATE REPORTSTATEMENT OF THE CASEUponcharges and amended charges filed on August 8 and 29 and September 9,1960, in Cases Nos. 4-CB-625-1, 625-2,and 625-3by Joseph Paskert, Sr.,FrancisMcCabe, and Olin Watkins,the Regional Director for the Fourth Region of theNationalLaborRelations Board, herein called the Board,issued a consolidated com-plaint on behalf of the General Counsel of the Board, on October 28, 1960, againstLocal 542, International Union of Operating Engineers,AFL-CIO;and upon chargesfiled on December 22, 1960, in Cases Nos.4-CB-656-1 and 656-2 by JosephPaskert, Sr., and Francis McCabe the Regional Director issued an order consolidatingthe aforementioned cases, together with an amended consolidated complaint onMarch 16, 1961.And on April 6, 1962,he issued a second amended complaint, bothagainst Local 542 and International Union of Operating Engineers,AFL-CIO, 60DECISIONSOF NATIONAL LABOR RELATIONS BOARDhereinafter referred to as the International; Joseph J. Delaney, president; Hunter P.Wharton, secretary-treasurer; andWilliam McAneny, agent.The second amendedconsolidated complaint upon which this cause was heard alleged violations by thenamed Respondents of Section 8(b)(1)(A) and (2) of the National Labor Rela-tions Act, as amended (29 U.S.C., Sec. 151,et seq.),herein called the Act. In theirduly filed answers Respondents, while admitting certain allegations of the complaint,denied the commission of any unfair labor practice.Pursuant to notice, a hearing was held before Trial Examiner Thomas F. Maher inStroudsburg, Pennsylvania, on May 28 and 29, 1962.All parties were representedand were afforded full opportunity to be heard, to introduce relevant evidence, topresent oral argument, and to file briefs with me.On July 3, 1962, all parties filedbriefs with me.Upon consideration of the entire record in this case, including briefs of the parties,and upon my observation of each of the witnesses testifying before me, I make thefollowing:FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERElmhurst Contracting Co., Inc. (Division of Hagan Industries, Inc.), is a NewYork corporation engaged in the construction industry. It has been performingconstruction services valued annually in excess of a million dollars at the floodcontrol project located at Stroudsburg, Pennsylvania.The parties admit the fore-going facts and concede that the Employer is engaged in commerce within the mean-ing of Section 2(6) and (7) of the Act and I so find.Jr.THE STATUS OF LOCAL 542 AND THE INTERNATIONALLocal 542, International Union of Operating Engineers,AFL-CIO,and Inter-national Union of Operating Engineers,AFL-CIO,two of the Respondents herein,are conceded to be labor organizations within the meaningof the Actand I so find.Between August 19, 1952,and December 20, 1960,Local 542 operated underthe supervision of Supervisor Hunter P.Wharton,Respondent herein appointed bythe general president of the Respondent International pursuant to an order of super-vision dated August 19,1952.1I The order InvokingInternationalsupervision over Local 542 and Its branches reads,In part, asfollows:In accordancewith the power investedin me as GeneralPresident by the Constitu-tion of the International Union of OperatingEngineersI hereby place Local Union#542, its branches, officers, members, business and affairs under InternationalSupervision effective forthwith pending a bearing before me as hereinafter designated.I further appoint Brother Hunter Wharton as my deputy International Supervisorover Local Union #542 and its Branches and I direct him to administer the businessand affairsthereof, and to conserve Its assets to the best of his knowledge and abilityand as a trust solely for the benefit of the membership to the end that the rights ofmembers will be protected ; their property safeguarded ; their affairs administeredwithfairness and ina business-like manner, and that the Constitution, laws, customs,Ritual, and Authoritybe recognizedand enforced by the membershipHe shall apppoint, subject to my approval,suchtemporary assistants and officers pro tem. asmay bedeemed necessaryfor the conduct of business of the Local.The presentofficers ofLocal Union #542 are instructed not to Interfere in theadministrationof the businessof Local Union #542 by Supervisor Wharton and arefurther Instructedto turnover to the Local Union any property belonging to it whichthey are withholding.I direct thatallBanksand Depositories of Local Union #542, its Branches,officers and committees,give full recognitionto my Deputy, Hunter Wharton, asInternationalSupervisorin thepremises andto honor the official character of hisappointment.I direct International SupervisorWharton to keep full records, to cause regularaudits tobe madeby Certified Public Accountants, to make true accounting of histrust andbe strictly accountable for his stewardship thereof.Duringthis emergency underInternational Supervision the earned good standingof themembers shall In no way be adverselyaffected nor shall the rights of mem-bers in good standing to work be interfered with, and the Charter of Local Union#542 shallremain in force under theprotection of Constitutional Supervision LOCAL 542, IUOE, AFL-CIOIII.THE ISSUES611.Maintenance of an exclusive hiring arrangement or practice requring unionmembership.2.Denial of specific referrals or clearances as evidence of a closed-shop arrange-ment.3.Denial of specific referrals or clearances for reasons connected with unionmembership and obligations as a cause of unlawful employer discrimination.4. Joint responsibility of an International and a constituent local labor organiza-tion operating under "supervision" or "trusteeship."IV.THE UNFAIR LABOR PRACTICESA. The facts1.The hiring procedures at the Stroudsburg jobsiteIn early June 1960, Elmhurst Contracting Co. (to which I will refer hereafter asthe Company) commenced work on a concrete and earthwork flood control projectat Stroudsburg, Pennsylvania.Before operations had actually begun William Mc-Aneny, business agent of Local 542 and one of the Respondents herein, appeared onthe scene, introduced himself, and in a conversation with the Company's super-intendent,Marshall Morrow, and its project manager, Joseph Gibison, stated that hewould like them to use members of the Operating Engineers on the project. Inreply the company officials told McAneny that they were union contractors and wouldcooperate with him.Whereupon McAneny handed Gibison a document identified inthe record as "Agreement and Working Rules of Local 542 . . effective May 1,1959 to April 30, 1961." This document was unsigned and remained so in the filesof the Company.While Project Manager Gibison could assign no specific reasonfor it not being signed, nor is there evidence of a specific request that it be signed,Superintendent Morrow credibly referred to it as the "agreement" which they were"trying to live up to," and Business Agent McAneny credibly testified that all theterms and provisions set forth in the document (which I shall hereafter refer to asthe 1959 agreement) were followed by the Company.Included among its provisions was the Employer's agreement "to employ onlyengineers and apprentices who are members of the Union in good standing, providingthe Union is able to supply them"; 2 and the reservation on the part of the Employerof "the right at all times to select his or their employees" (article II, section 6). In-cluded also was a "savings clause" (article II, section 1) the effect of which was torender null and void any provision of the contract found to be unlawful, and to savein full force and effect the remainder of the contract.As of the time these events transpired no one had been hired for the Stroudsburgproject.Gibison, however, gave the names of several prospective employees to Super-intendentMorrow who hired them without reference to or consultation withMcAneny. Thus, Lee Mack was hired as master mechanic, John Sedlak as bulldozeroperator, and John Slatky as greaser.All were members of Local 542, as were allother operators whom the Company thereafter put to work.No protest appears to have been registered by McAneny for the hiring of MasterMechanic Mack who was hired after a number of operators had already been takenon.In fact, it appears from the record that Mack thereafter cooperated with Mc-Aneny by calling him for men when instructed to do so by Superintendent Morrow.2.The refusals to refer or clear for employment with the CompanyMcAneny was not so agreeably disposed to approve the Company's hiring ofeither Sedlak or Slatky.Thus, Joseph Sedlak, who first applied to the Company forwork on July 3 and was referred to McAneny, was refused clearance twice by him2This provision,article II,section 2,reads as follows:As to any and all work finally determined by duly constituted public authority notto be subject to any statute forbidding a closed shop or a preferential hiring provi-sion, the Employer agrees to employ only engineers and apprentices who are membersof the Union In good standing, providing the Union is able to supply themAs to allother work, the Employer agrees, upon the Union's obtaining a certificate of approvalfrom the National Labor Relations Board to Institute and maintain a union shop asshall comply with Section 8(a) (3) of the National Labor Relations Act, as amended,which reads as follows: (The provision of the contract then quotes In full Section8(a) (3) of the Act.I 62DECISIONS OF NATIONAL LABOR RELATIONS BOARDbefore the Company hired him,on July 17, without clearance and over McAneny'sprotests.Similarly,John Slatky was hired by Morrow without approval or clearance byMcAneny and over his protests.Slatky's employment with the Company did notbegin,however,untilAugust 8, 1961, after 2 months of unsuccessful attempts, be-ginning in early June, to obtain McAneny's clearance.All the remaining employeesperforming work within the work jurisdiction of the Operating Engineers weremembers of Local 542 and were referred to the Company for hiring by McAneny.Slatky and Sedlak had the good fortune of eventually being hired without Mc-Aneny's blessing.Others were not only refused clearance by McAneny but werealso refused jobs by the Company.a.FrancisMcCabeFrancis McCabe first sought work on June 5 as a shovel operator,a classificationfor which he was concededly well trained.At this time Superintendent Morrowtold him that they would need shovel operators as soon as the machines were avail-able and that at such time he would be calling for men.He also informed McCabethat they had agreed with McAneny to call the Union for men.3Several days pre-viously, however,McCabe had had a verbal altercation with McAneny in which thelatter cast vulgar reflections onMcCabe'smaternal ancestry,and the encounterended with McAneny's assurance to McCabe that he would never work as long as he,McAneny, was boss?Several days after his first visit to Morrow,McCabe returnedto see if any work had become available.This time he told Morrow of his troubleswith McAneny and asked that he be given a job nonetheless.Morrow told him toreturn later.McCabe appeared at the jobsite almost every day thereafter,and waspresent on one day when a new shovel arrived,only to be told that an operator hadbeen hired to run it.Finally,on July 25 or 26, as McCabe was busying himselfabout the jobsite and awaiting employment,SuperintendentMarshall told him andOlinWatkins,who was also seeking employment,"If you two boys get clearedthrough McAneny and the International and make your peace . . . I'll hire you,I'llput you to work." On the following day an operator named Bud Smith appearedat the jobsite,announced he had been sent there by McAneny,and was put to workon the shovel.Thereafter,when McCabe asked McAneny for clearance he has tolditwould be given to him if Superintendent Morrow would give him the job.Whenthis arrangement was explained to Morrow he told McCabe that he could do nothinguntilMcAneny granted the clearance.As this evasion continued McCabe continuedto press McAneny, and after a heated telephone conversation in which McCabeasked, "Are you going to clear me,Mac?" McAneny replied, "I am not going tosend you down there to build an organization against myself."McCabe was nevercleared by McAneny nor did he work for the Copmany until a year later when hewas referred to the job by the new business agent and McAneny's successor,Paskert,one of the Charging Parties herein.b Joseph Paskert, Sr.Joseph Paskert,Sr., an operating engineer with extensive experience on most typesof machines and a master mechanic on a number of earlier jobs, was concededly ahighly qualified operator and known to be such by the Company.Paskert, in thecompany of McCabe and Slatky, who had previously sought employment,went toProjectManager Gibison on July 11 and asked for a job.Gibison informed himthat the Company had agreed to hire all men through McAneny, to which Paskertreplied such a procedure was not necessary.Gibison replied that he was aware thathe did not have to do this but that the Company,having other jobs in other areas,did not"want to get in trouble with the Union."Two weeks later Paskert returnedto the job and spoke to Master Mechanic Mack who told him that "anyone that wasput on the job was being hired through the business agent."A third attempt to getemployment was equally futile and for the same stated reason.Meanwhile PaskertcalledMcAneny, requesting that he be referred to the Stroudsburg job.McAneny's3The credited testimonyofMorrowand McCabe4This is the credited testimony of McCabe.McAneny,who testified on other matters,was not called upon to deny the testimonial details of the dispute in question, which, in-cidentally,arose as a result of an intraunion rivalry between two factions contesting forthe leadership of Local 542. In finding that McAneny made the remarks attributed tohim I find it unnecessary to evaluate the credibility of McCabe's further testimony thathe counteredMcAneny's vulgarity by saving, "Mac, that isnot a nicething to call me " LOCAL 542, ItiOE, AFL-CIO63only reply was "there were lots of other jobs, and that he would have them goingin a few days." Paskert was never thereafter referred to the Company, nor else-whei e, by McAneny.c.Olin B. WatkinsOlin B. Watkins, a concededly qualified shovel operator, applied for work withthe Company on a visit, in the company of John Slatky, to Superintendent Morrowin mid-June 1960.Actual work had not yet begun.Morrow informed him that hewas the first man put on his books and thatas soonas a shovel they had ordered ar-rived he would call him.Watkins made 12 or 15 visits to the project thereafter,sometimes in the company of McCabe, and on other occasions with Slatky. Finallyon the last such occasion, Superintendent Morrow told him, "If I were you boys, Iwould make my peace with the International and your business agent, McAneny.Clear through them, and I can put you to work."Watkins thereupon called McAnenyto ask for clearance.McAneny's only reply was that had Watkins and McCable"kept off of that job [referring to the several visits they had made to the project andto their gratuitous moving of several of the machines on a number of occasions]the both of you would have been to work."Watkins was never thereafter referredto the project although other qualified union operators were referred and workedsteadily thereafter.3.The hiring of operators at the project, generallyIn addition to the facts found with respect to the hiring or rejection of theindividuals considered above, the record is clear thatallemployees hired for thejobs in the operating engineer classifications were concededly members of Local 542when hired and for the duration of their employment with the Company there.Numerous witnesses called by the General Counsel credibly testified that they werehired by referral and clearance of Business Agent McAneny.And except as con-sidered above in the cases of Mack, Sedlak, and Slatky, no operating engineer em-ployed at the project has been shown to have been hired without such clearance .54.The intraunion dissentionUnderlying McAneny's wilfulness in refusing clearance to the individuals notedabove was the struggle that was taking place within Local 542 itself, and in whichMcAneny was a dominant figure.Since August 1952, Local 542 had operated under a supervisorship or trusteeshipimposed upon it by order of the International.Respondent Hunter P. Wharton,the International's secretary-treasurer,was the duly designated supervisor duringthis period.Itwould appear from the record that at various times during thesupervisory period the membership became restive under the International's controland that particularly during the final years of the period a dissident group activelyopposed the arrangement, organized an opposition party within the Local knownas the Freedom Ticket, and instituted legal proceedings directed to lifting the Inter-national's supervisorship.A slate of officers was nominated by this group andincluded on it were Paskert, a candidate for the office of treasurer of the Local, andMcCabe for the office of auditor.Watkins, Sedlak, and Slatky were among theticket'smost active supporters.The incumbent officers of the Local favored by theInternational and by the supervisor appointed by the International, had as one ofitsmost active supporters Business Agent McAneny, whose continued employmentin the appointive office which he held, business agent of the Wilkes-Barre-Scrantonarea, depended upon the success of the "International Party" candidate for businessmanager of the Local, Peter Pantaleo.The election for which frenzied campaigningwas taking place throughout June and July became the subject of legal action involv-ing the continuation of the International's supervision over Local 542 and its branches.As a result of this action the International and the Local 542 membership seekingrelease of the supervisorship entered into a stipulation by the terms of which the6 All of the foregoing facts are based upon the virtually undisputed testimony of wit-nesses called by the General Counsel. In considering this testimony I find the witnessescorroborated one another in many instances and independently establish facts relating tothe hiring or employment status of other witnesses.No witnesses were called by any ofthe Respondents to refute the facts so adduced.Furthermore, Business Agent McAnenywas among those called and gave credible testimony, none of which was in denial ofstatements or conduct attributed to him. In such a state of the record I accept ascredible, for this additional reason,several accounts of his statements and actions. 64DECISIONS OF NATIONAL LABOR RELATIONS BOARDelection was to be held on December 10, 1960. Pursuant to the stipulation, as ap-proved by the United States District Court for the District of Delaware, the newlyelected officers would succeed to the administration of the Local on December 20,1960, in the stead of the International-appointed supervisor, and the Local wouldbe restored to its regular status as a constituent local of the International. In theelection thus held the Freedom Ticket opposed by McAneny was successful.McAneny was shortly thereafter replaced by Paskert, the unsuccessful applicant forwork with the Company, as business agent for the area.B. Analysisand conclusions1.The legality of the 1959 agreementAlthough the 1959 agreement between the Company and Local 542 was neversigned, the evidence is ample and undisputed that its terms were lived up to by allparties.Prescinding, therefore, from any consideration of the effects of a lack ofsignatures the content of the document provides better basis for evaluating itslegality.Thus, article II, section 2, by which the Employer agrees to hire onlyunion members, establishes by its very terms an unlawful closed shop(supra).Thisis so because the language of the agreement specifically contradicts the permissiveprovisions of Section 8 (a) (3) so directly and explicity that further citation of au-thority would be unnecessary to establish the fact.By article II, section 6, on the other hand, the Employer reserves to himself "theright at all times to select his or their employees."This section, however, contradictsthe one previously quoted and eviscerates it of any closed-shop substance.To con-clude otherwise, whether this contradiction be in the agreement by design or ineptdraftsmanship, would find us playing at semantics and at the expense of obvious fact.For clearly were an employer to rest upon his contractual right to select whom hepleased it would be difficult to reason that such a contract gave him no such right-appearing as it does in clear print.Granting him such a right, it follows, therefore(article II, section 2, to the contrary notwithstanding), that a right to hire whom onepleases cannot be distorted to mean "whom one pleases, so long as he belongs to theUnion."Moreover there appears in the agreement a savings clause which makes clear theimpact of the provision giving the employer the right to hire whom be pleases.Thus,article II, section 1, provides that should the terms of the agreement be found tobe unlawful its consequent nullification would not thereby render any other portionof the agreement null and void 6As such a closed-shop provision has been held tobe unlawful the savings clause which I have quoted gives unquestioned effect to theemployer's reserved right to hire whom he pleases.?Accordingly I would find thatthe 1959 agreement would not, by its express terms, constitute a violation of Section8(a)(3) of the Act, and that by entering into such an agreement containing suchexpress terms Respondents have not violated Section 8 (b) (2) of the Act.2.Maintenance of an arrangement or practice requiring unionmembership as a condition of employmentWholly apart from the terms of the 1959 agreement, there is abundant testimonythat the Company was obliged to hire only members of Local 542 to operate itsmachinery and that in the main it honored its obligation. Project Manager Gibisonand Superintendent Morrow so testified, and Business Manager McAneny testifiedthatallof the terms of the 1959 agreement, which included the exclusive hiring ofLocal 542 members, were followed." 8And a list of all employees hired, stipulatedby all parties to be an accurate one, indicates that every employee in the engineercategory was a member of Local 542. This evidence, plus the uniform testimony ofall applicants for employment, clearly defines an arrangement whereby Local 542membership and clearance by Local 542's business agent were required as a condi-^Article II, section1, reads as follows:Should any of the terms or provisions of this Agreement be determined to be, orheld to be, in contravention of any applicable statute, ruling or regulation enacted,promulgated or issued by any duly qualified governmental agency or body, any suchterm or provision shall benulland void, without thereby affecting any of the otherterms orconditions hereof.7 N L.R B. v. News SyndicateCompany, Inc , at al.,365U S. 695.S SeeN.L R B. v. United States Steel Corp. (AmericanBridge Division),278 F. 2d 896(C.A. 3), a case involving the identical Local herein, where the court found the absenceof a formal contract to be no obstacle to a conclusion that an agreement existed. LOCAL 542, IUOE, AFL-CIO65tion of employment .9 In this example of the classic hiring arrangement wherein itcan be determined "whether discrimination has in fact been practiced" 10 the evi-dence abounds that in all but three instances Business Agent McAneny caused theCompany to discriminate in favor of Local 542 members by requiring that they becleared by him and referred by him before hiring.When, as here, it has been estab-lished by credible evidence that only union members have been referred, the Boardhas consistently held that such action constitutes evidence that the company and aunion maintained a hiring arrangement or practice requiring union membership asa condition of employment in violation of Secton 8(b) (2) of the Act." I so findhere.Moreover in the cases of Joseph Sedlak and John Slatky it is evident that they werehired in the face of McAneny's refusal to clear or refer them.Quite contrary to theinference which respondents would attribute to them, these exceptions, by theirvery rarity, accentuate the existence of an exclusive arrangement.12Moreover,it is clear that everyone, McAneny included, considered the hiring of these individu-als to be a flouting of the hiring system and not a relaxation of it.Therefore,McAneny, however unsuccessful be his attempt to insist upon clearance in each ofthese two cases, most certainly tried.And in so trying, there was clearlyan attempttocause discrimination, an attempt which had succeeded in all other instances.Ac-cordingly, I find in such attempts to cause discrimination, however unsuccessful,further evidence of the maintenance of an arrangement and practice requiring unionmembership as a condition of employment in violation of Section 8(b) (2) of the Act.3. Individual instances of caused discriminationIndependent of the foregoing conclusion, based upon the uncontradicted testimonyof job applicants and upon the admission of the principals that an exclusive hiringarrangement existed requiring clearance of union members by Business AgentMcAneny, the specific failure to refer or clear for hire in three instances, and thedelays in doing so in two other instances manifests a pattern of discrimination pro-scribed by the Act.a.Paskert, McCabe, and WatkinsThere is no question in the record, or otherwise, of either the competence ofPaskert,McCabe, or Watkins, or of the availability of jobs with the Company whenthey applied for them, or when each of them requested McAneny to clear them forsuch jobs.Neither is there any doubt but that McAneny refused to refer each oneof them despite their numerous requests. Indeed the facts set forth above clearly dis-close a pattern of intransigence on McAneny's part that was grounded solely upon hisopposition to them in the mtraunion dispute that was then raging.Viewing these facts in the light of the unlawful hiring arrangement between theRespondents and the Company, with the obvious control over the employment ofoperators exercised by Business Agent McAneny, it is clear that Paskert, McCabe,and Watkins were the victims of McAneny's discriminatory hiring system and hisuse of it for purposes of reprisal. In this respect the discrimination against themstands on no different footing than does identical discrimination in an earler caseupon which I rely,N.L.R.B. v. United States Steel Corp., supra.There, as here,Local 542 was the offending labor organization, and as here the individual uponwhom the discrimination was visited (Russell, in that case) was the victim of aninternal union dispute, no doubt the same dispute.Neither the Board (122 NLRB1324) nor the Court of Appeals for the Third Circuit showed any hesitancy infinding such conduct to be violative of Section 8(b) (2). I so find here.Moreover we have here another facet of discrimination, even were we to find nounlawful hiring arrangement.What McAneny did by refusing to clear union mem-6Master Mechanic Mack, whose union membership was required by the contract whichwas being "followed," credibly testified that all applicants had to be cleared by McAneny.I view this to be a further admission by the Company of its willingness to abide by unioncontrol of its hiring.Philadelphia Iron Works, Inc.,103 NLRB 596, 597, enfd. 211 F. 2d937 (C.A. 3)."Local557,International Brotherhood of Teamsters, etc. (Los Angeles-Seattle MotorExpress) v. N L.R B.,365 U.S. 667, 677.11Yuba Consolidated Industries, Inc.,136 NLRB 683, and cases cited in footnote 3;Local 215, International Brotherhood of Electrical Workers(Eastern New York StateChapter ofthe National Electrical Contractors Association),136 NLRB 1618.13N L R.B. v. United States Steel Corp. (American Bridge Division),278 F. 2d 896,898, where similar exceptions to the general hiring pattern were made in a case involvingthe same local and the court nonetheless found an illegal arrangement. 66DECISIONS OF NATIONAL LABOR RELATIONS BOARDbers Paskert, McCabe, and Watkins was to deprive them of one of the fruits of unionmembership-the right to participate in the job clearance and referral program ofthe Union.By so restricting their participation in union affairs McAneny, to thatextent, deprived these individuals of their membership in good standing.13 It follows,therefore, that this refusal of clearance and referral is unlawful specifically becauseitdoesrestrictmembership in good standing 14 For only when the restrictions uponmembership in good standing are the permissive ones deriving from failure to tenderperiodic dues and initiation fees may they be legally imposed.But as the restrictionshere were not for such reasons but because Paskert, McCabe, and Watkins engagedin intraunion political activity, I would find that Respondents have thereby and addi-tionally caused their discrimination in violation of Section 8(b)(2), even were itshown thata legalhiring arrangement were in existence and in effect.b.Sedlak and SlatkyEverything that has been said and all the conclusions that have been reachedconcerning the three engineers who were deprived of employment may be said withequal validity concerning the two others who waited up to two months for their jobs.For they too, both Joseph Sedlak and John Slatky, both active in the union campaignin support of the "Freedom Ticket" and opposed to McAneny's "InternationalTicket," were refused clearance for employment with the Company(supra).Thus,John Slatky unsuccessfully sought McAneny's clearance for a job through June andJuly 1960, he having credibly testified that McAneny "told me definitely he wouldnot clear me for that job or any other job." On August 8, as previously noted, theCompany hired Slatky in spite of McAneny's objections.15Similarly, Joseph Sedlak applied for work with the Company beginning in the firstweek of July 1960, and was immediately sent to McAneny for clearance.WhenSedlak then called McAneny he was told "that the job wouldn't start for about threemonths," although the job was then under way.And when Sedlak next calledMcAneny he was told "that the best thing that could happenis tostay away fromthat job." 16Two weeks after the first application for employment, however, onJuly 17, the Company put Sedlak to work without clearance of McAneny.McAnenyprotested this hiring even after it had been accomplished,statingto company officialsthat the Union could send good men any time it was called upon.17As both Slatky and Sedlak were effectively deprived of employment with theCompany by McAneny's refusal to refer or to clear them for statedperiods priorto the Company's independent hiring of them, I find that the discrimination againstthem stands upon no different footing than that visited upon Paskert, McCabe, andWatkins(supra).It is but a question of the duration of the offense-the latter havingbeen deprived of employmentin the some mannerand for thesame reasons but fora longer period.For all the reasons stated above, therefore, I find that Respondentscaused the Company to discriminate against Sedlak and Slatky for the respectiveperiods of their nonemployment in June, July, and August, 1960, and thereby violatedSection 8(b) (2) of the Act.Nor do I find less cause for such a finding in the absence of an appropriate allega-tion of the complaint, in the General Counsel's failure to amend the complaint at thehearing, or his failure to consider their cases to be anything more than backgroundwhen referring to them in his brief. Indeed, I find the incidents of McAneny'srefusals to clear these two individuals to have been fully explored and litigatedthroughout the hearing.Both Sedlak and Slatky testified credibly and fully as totheir experiences, as did SuperintendentMorrow,MasterMechanicMack, OlinWatkins, and Francis McCabe.BusinessAgent McAneny was present in the hearing'SThe Radio Officers' Union of the Commercial Telegraphers Union, AFL (A H. BullSteamship Company) v. N.L R B.,347 U.S. 17, 29, 42;N.L.R.B. v Bell Aircraft Corpora-tion, 206 F 2d 235, 238 (C.A. 2).14 TheRadioOfcere' Union of the Commercial Tebegraphers Union, AFL(A.H. BullSteamship Company)v.N.L.R.B., supra.'5 The credited testimony of Slatky, Superintendent Morrow, and Master Mechanic Mack.In testifying to his efforts to obtain McAneny's clearance,Slatky made reference toearlier instances of similar refusals which resulted in the filing of other charges withthe Board.Upon Respondents' objection to this line of questions I rejected the evidence,as I rejected thereafter General Counsel's offer of proof with respect to it, as backgroundI reaffirm my ruling with respect to this evidence of conduct occurring prior to the periodcovered herein.'°The credited,undenied testimony of Sedlak.17The credited,undeniedtestimony of Superintendent Morrow LOCAL 542, IUOE, AFL-CIO67room throughout all of this testimony and was thereafter called as a witness by theGeneral Counsel.He did not testify to either these incidents nor to any other inci-dent attributed to him. In such a state of the record simple justice to these engineersdictates that they be made whole for the reprisal visited upon them for their par-ticipation in union affairs.4.Restraint and coercionIt is also alleged that the foregoing conduct which I have already found to con-stitute on the part of the several Respondents the causing or attempting to cause theCompany to discriminate against the employees, also constitutes restraint and coercionof these employees in violation of Section 8 (b) (1) (A).Clearly,McAneny's efforts at retaliation against Paskert,McCabe,Watkins,Sedlak, and Slatky stemmed from their adherence to the "Freedom Ticket" and theiropposition to his conduct of Local 542's affairs.The Board has traditionally foundsuch conduct to be the form of restraint and coercion proscribed by Section 8(b)(1) (A) 18 and I so find here.Similarly, it has long been settled that the maintenance of an arrangement orpractice imposing closed-shop conditions upon employees or otherwise unlawfullycausing or attempting to cause an employer to discriminate against them independentlyrestrains and coerces such employees in violation of Section 8(b) (1) (A) 19 and Ifind accordingly here.5.Liability of the respective RespondentsThe essence of the International's and Local 542's respective positions in the matterof liability for the foregoing conduct is, in each case, that the other party is re-sponsible, depending in each case upon the legal view that is to be taken of thesupervisorship imposed by the International upon Local 542 and in full force andeffect during the relevant periods herein.It is Local 542's position that by virtue of the International's order imposing super-visorship (supra, footnote 1), by the subsequent implementation of the order by thesupervisor appointed by the International, Respondent Wharton, and by interpretationof article VI, section 3, of the International constitution then in force,20 Local 54218Inteinational Union,United Automobile,Aircraftand Agricultural Implement Work-ers of America,CIO, Local 291 (Wisconsin Axle Division,The Timken-Detroit Axle Com-pany),92 NLRB 968,973;The Radio Officers' Union of the Commercial TelegraphersUnion, AFL (A. H. Bull Steamship Company),93 NLRB 1523, 1527, enfd. 347 U.S. 17.18Namm's, Inc,102 NLRB 466,469;Mundet Cork Corporation and Insulation Con-tractors of Southern California,Inc.,96 NLRB 1142, 1150.2OArticle VI, section 3, of the International constitution amended April 1960, reads asfollows:He shall have power to direct and supervise all Local Unions, Local Officers andany other subdivision of the International Union and members.For the purpose ofcorrecting corruption or financial malpractice,assuring the performance of collectivebargaining agreements or other duties of a bargaining representative, restoring demo-cratic procedures, or otherwise carrying out the legitimate objects of the InternationalUnion, including the observance of the Ritual, Obligation,laws, rules or decisions ofthe organization or its duly constituted authorities,he shall have full power to sus-pend or remove such Local officers, suspend or revoke charters of such Local Unionsor place such Local Unions and their officers and members under International super-vision.He shall have power to designate and appoint persons to fill the places ofthose Local Officers of Local Unions suspended,removed or placed under Internationalsupervision,which appointees shall conduct the affairs over which they have beenappointed for such time and in such manner as he may direct. All of the business,finances, affairs and government of any Local Union whose charter shall have beensuspended by the General President or shall have been placed under Internationalsupervision by him, shall be fully and completely conducted and administered by theGeneral President or his deputy thereunto appointed with full power of controltherein and thereover.During such suspension or International supervision all rightsand powers of the Local Union to conduct its own affairs shall be suspended.He orhis deputy shall countersign all vouchers and checks for payment of monies or forwithdrawing funds from the bank.He shall have power to appoint Local officerspro tem and all committees not otherwise provided for, to deputize any member ingood standing to perform any of the powers and duties of his office.Whenever the General President exercises his power under this Section to sus-pend or remove local officers,suspend or revoke charters of Local Unions, or place708-006-64-vol. 141-6 68DECISIONS OF NATIONAL LABOR RELATIONS BOARDthereby became a mere shell of its former self.As Respondent Local 542's counselstates in his brief: "The bare fact is that during the trusteeship there is no local."While I am quite cognizant of the many and extreme restrictions placed uponLocal 542 during its travail I do not share counsel's dim view that a restrictionupon autonomy may be equated with nonexistence. In the first place the Local washeld out to the public and most certainly to the employing contractors as a goingorganization, and its business agent certainly made representations in the Local'sname.And indeed when, as a party to proceedings before the Court of Appeals forthe Third Circuit,N.L.R.B. v. United States Steel Corp. (American Bridge Division),21itcontended that proposed bylaws of Local 542 were never technically put intoeffect since it had no officers but only a supervisor appointed by the Internationalthe court replied (278 F. 2d at 898, footnote 4) that it had been shown that becausea majority of the Local 542 membership had approved these bylaws it was reasonablefor the Board to concede as it had that they were being observed by the membershipregardless of International action or approval. In a word, a functioning membershipwas, in itself, adequate testimony of life.And finally, regardless of who appointedBusinessAgent McAneny to his position,he did represent himself as an official of Local 542, and not solely as an agent ofeither the International or of Trustee Wharton, nor does it appear that any employerdoing business with him considers his status to be other than represented.Undersuch circumstances the rules of agency dictate no conclusion other than that McAnenywas the agent of Local 542, and that Local 542 was an organization capable of hisrepresentation.Upon the foregoing, therefore, and upon the authority of cases I shall discuss indetail hereafter(infra),I conclude and find that Local 542 and its then businessagent, William McAneny, were responsible for the unfair labor practices found herein.With respect to the responsibility of the International, its president, RespondentDelaney, and its appointed supervisor of Local 542, Respondent Wharton, the lawappears settled in holding that each shares in the liability incurred by Local 542.Indeed the International's constitution effective during the pertinent period hereinis replete with instances of control by the International and its officers over locals,including those localsnotunder supervisorship or trustee 22Each clearly manifestsa modicum of control ample to justify coordinate responsibility for a local's actions.And it is to be assumed that the International, through its officers and appointees, hasused its constitutional powers, even apart from those derived by the invocation ofits order of supervision, and is thereby equally responsible for the actions taken byLocal 542.23Counsel for the General Counsel has provided me a substantial number of casesdecided by the Board which, upon study, I find to support my conclusion that boththe International and Local 542 as well as the International's president, Delaney,Trustee Wharton,and BusinessAgent McAneny are jointly and severally liable forthe conduct found herein to constitute violations of the Act.Because counsel forboth Respondent International and Respondent Local 542 both seek to distinguishthese cases, and othercasesnot cited to me by the General Counsel, I deem itnecessary to consider in detail each of the cases upon which I rely:Local No. 600, Truck Drivers and Helpers, Gasoline & Oil Drivers, etc. (OsceolaFoods, Inc.),107 NLRB 161. In considering the responsibility for unfair laborpractices committed by two "trusteed" locals it was stated with Board approval (atp. 173) :According to the constitution of the International Brotherhood the trusteetakes full chargeof the affairs of the Local Union, he reports to the generalsuch Local Unions and their officers and members under International supervision,a hearing shall be held before him,or his authorized representative, to determine thenecessity for taking such action,with the General President making the ultimatedecision.Reasonable notice of such hearing shall be afforded the officers and mem-bers of the subordinate union involved.If the General President determines that anemergency exists requiring immediate action to be taken prior to a hearing, he maytake such action, but the hearing shall be held within a reasonable time thereafter.In all other cases the action will not be taken until a hearing has been held.278 F. 2d 896.See for example:the authority to call strikes,article XXIII,subdivision 11, section C;sanction of the International president, article XXIII, subdivision 11, section D ; approvalof bylaws, article XXIII, subdivision 12.=s See:International Brotherhood of Electrical Workers, AFL-CIO, andLocal 59(Tex-lite, Inc.),119 NLRB 1792, 1800. LOCAL 542, JUDE, AFL-CIO69president, and is subject to the supervision of the general president ...In view ofthis direct controlover the policies and operations of Local 600.. .the International Brotherhood shares responsibility.for the course ofconduct found violative of the Act. [Emphasis supplied.]Respondent Local 542, by way of raising a distinction, includes this case among thosewhich "do not discuss the extent and manner of control exercised by the trustee,nor do they go into any question whether or not the local had any autonomouspower during the period of the trusteeship." In response to this argument, and inrejection of it, I submit that upon a rereading of the excerpt quoted above, as wellas similar excerpts in cases quoted hereafter, the expressions "take full charge" and"direct control over policies and operations" have a clear and unequivocal meaning.Respondent International cites this case in its brief, and others as well, as exampleof instances were the injunctive relief of a cease-and-desist order wasallthat wasimposed upon the International, and that the International was not burdened witha backpay reimbursement order.This, Respondent claims, distinguishes the back-pay liability in the cited case from the liability that would flow in the instant case.What Respondent has failed to note in suggesting this distinction is that in the citedcaseno backpay was assessed against anyone.General Drivers,Warehousemen and Helpers, Local 968,International Broth-erhood of Teamsters, etc. (Otis Massey Company, Ltd.),109 NLRB 275. Here,a trustee of Local 968 appointed by the International argues that the complaint shouldbe dismissed with respect to him for lack of knowledge. The Board stated (at p. 279) :According to the constitution of the International Brotherhood,Miller,asTrustee, has full charge of the affairs of the Local Union and of the subordinateofficials of such Union. In view of thisdirect control over the policies andoperationsof Local 968 we find that Miller, as Trustee, shares the responsibilitywith the Local....[Emphasis supplied.]As in the previous case, "full charge" of the trustee is noted as evidence of theresponsibility of the International, and the trustee. In my view this is the "fullcharge" exercised by the Respondent International and Respondent Wharton in theinstant case.Furthermore, as the order in the cited case contains no backpay re-quirement against it, it cannot be regarded as authority for the distinction soughtin that respect by Respondent International.Albert Evans, Trustee of Local No. 391, International Brotherhood of Teamsters,etc. (Thurston Motor Lines Inc.),110 NLRB 748, 749:We note that the amended complaint alleged that Evans at all material timeswas the trustee of Local 391 by virtue of an appointment by the International inaccordance with its constitution, and had full and complete control of Local391 ....[W]e further find that the International, by virtue of its trusteeshipof Local 391 at such times, also violated . . . the Act. (CitingLocal No. 600,discussed above.)No backpay was assessed in this case,thus making it valueless as authority for thedistinction sought on that score.Oregon Teamsters' Security Plan Office, et al.,113 NLRB 987; 119 NLRB 207,pursuant to remand of the U.S. Supreme Court, 353 U.S. 313.Here, upon an Inter-mediate Report and Recommended Order, the Board initially refused to assert itsjurisdiction.Upon petition for review the Supreme Court ultimately remanded thecase to the Board for determination of the merits (119 NLRB 207). The Inter-mediate Report, in discussing the "trusteed" status of Local 223, one of the Re-spondents in the case stated (113 NLRB at 1036-1037) with ultimate Board ap-proval (119 NLRB 207) :The record amply demonstrates that International Representative Sweeneywas incomplete controlof the affairs of Local 223 ..Accordingly, I findthat the International by virtue of its trusteeship of Local 223, has violatedSection 8(a)(1) and (2) of the Act.Thurston Motor Lines, Inc.,110 NLRB748. [Emphasis supplied.]A reading of the Board's opinion after remand (119 NLRB at 208 and 215) disclosesthat as Local 223, the trusteed local, was found to have violated only Section 8(a) (1)and (2) no backpay would be assessable against it. For this reason alone, the failureto assessthe jointly responsible International is evident and any distinction whichmight otherwise be drawn has no foundation. 70DECISIONS OF NATIONAL LABOR RELATIONS BOARDInternational Brotherhood of Teamsters, etc. and Local Union No. 294, et al.(E. G. Delia & Sons Construction Corp.),117 NLRB 1401. Here the Board adoptedwithout comment a detailed description of the duties and authorities of the Inter-national appointed trustee (117 at 1405) and the following conclusions drawn from it(at 1406):On the above evidence I find and hold that at the time of the events hereinDietrich was trustee of Local 294 under appointment by the general presidentof the International Union, that at such time Dietrich was in full charge of itsaffairs subject to the supervision of the general president, even though Dietrichcommitted the Local's officersto conduct its day-to-day business.As trustee,Dietrich was in full and complete control of Local 294 by virtue of an appoint-ment by the International Union in accordance with its constitution, bothDietrich and the International Union violated Section 8(b) (4) (A) and (B)of the Act if, as will now be considered Local 294 violated those Sections oftheAct.Significantly, the Board, contrary to Respondent Local 542's contention herein, hasin this case approved the quantum of control necessary for "full and complete con-trol" for it finds suchcompletenesseven when the Local is permitted to "conduct itsday-to-day business."By such recognition it would appear that the Board does notview the vestiges of a local's autonomy to bethecriterion of its existence, as Re-spondent insists that it should.Furthermore, it is to be noted that in this case, as inthe others previously considered, no backpay was assessed against any party, thusremoving any distinction upon such a basis.InternationalBrotherhood of Teamsters, etc.; Merchandise Drivers Local 641,IBT (Ruffalo's Trucking Service, Inc ),119 NLRB 1268, 1283:Local 506 functions under a trusteeship with DePerno as trustee under thejurisdiction of the president of the Teamsters.Pursuant to the Teamsters' con-stitution article VI, section 6, the trustee has full charge of the affairs and sub-ordinate officers of Local 506 subject to the supervision of the Teamsters'president.I find that DePerno, by virtue of thisdirect control over the policiesand operationsof Local 506 and the Teamsters, by virtue of its trusteeship ofLocal 506, share responsibility for the unlawful conduct of that Respondent.(CitingOtisMasseyandThurstonMotor Lines Inc.)[Emphasis supplied.]From the foregoing characterization of the duties and authority of the trustee theresulting conclusion of the Board may readily be equated Trustee Wharton andthe International in the instant case without in any way relieving the Local of re-sponsbility for the unlawful conduct committed. In theRuffalocase it is also to benoted that the payment of backpay was ordered against no one, thus disposing of anypossible distinction of cases on that ground.Local 612,InternationalBrotherhood of Teamsters, et al. (Avery Freight Lines,Inc ),121 NLRB 1571, 1585:Respondents argue that the complaint likewise cannot be sustained against theInternational and Clarence Mandoiza because they did not directly participatein the Local's unlawful conduct.However, during the times material to thiscase Clarence Mandoiza was the trustee in full charge of the affairs of the Local,pursuant to an appointment by the International with power to designate andremove the officers of the Local. In these circumstances the unfair labor prac-tices of the Local are attributable to both the International and Mandoiza and Itherefore find that they are equally responsible with the Local for the violations. . . . [Emphasis supplied.]Once again "full charge of the affairs of the Local," even as Respondent Local 542insists was vested in Respondent Wharton herein, is the determinant of joint liability.And as in each of the previous cases discussed backpay was assessed against no oneand hence is no basis for distinguishing this case from either the instant situationor from othercases relied upon.In summary it is sufficient to note that a study of the foregoing cases suggeststwo conclusions.First, the Board was satisfied in each of these cases I have discussedthat "full charge of the Local's affairs" constituted evidence of "direct and completecontrol."Nonetheless, the Board showed no hesitancy whatever in finding the localto be responsible, and with it the International, its officers, and its appointed trustee.While the Board, in its previously decided cases, may not have spelled out the extentand manner of trustee control over a local union to the measure suggested by Re-spondent Local 542, 1 am not persuaded that we must thereby conclude that the LOCAL 542, IUOE, AFL-CIO71Board meant somethingcontrary to what it held in thosecited cases.But rather I amsatisfiedthatthe responsibility of the International officials, appointees,and trusteedlocals in these cases was amply explicated.Secondly, thereisnothingin any ofthe cases to suggest,asRespondent Inter-national does, that the Board'sorder against the Internationalwas perfunctory.Respondent posits this conclusion upon the Board's failure in each of the casesto assessbackpay againstthe International involved.Nopartyin any case citedwas required,by thenature of the violations found, to make paymentsof backpay.The cases therefore,cannot logically support a propositionthat in adifferent type ofviolationbackpay wouldor would not be assessable against an International, or anyother party, for thatmatter.For the foregoing reasons, therefore,Iwould findthat Respondent Internationaland RespondentLocal 542 together withRespondentsDelaney,Wharton, and Mc-Aneny in theirrespective official capacities,are jointly and severally liable for theconduct foundto bein violationof the Act.V. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents set forth in section IV, above, occurring in con-nection with the operations of the Company herein involved,as described in sectionI,above, have a close,intimate, and substantial relation to trade, traffic,and com-merce among the several States, and tend to lead to labor disputes burdening andobstructing commerce and the free flow thereof.VI.THE REMEDYHaving found that the Respondents engaged in certain unfair labor practicesviolative of Section 8(b)(2) and (1) (A) of the Act, it will be recommended thatthey cease and desist therefrom and take certain affirmative action to effectuatethe policiesof the Act.And having found that the Respondents have jointly andseverally discriminated against Joseph Paskert,Sr., Francis McCabe, Olin B. Watkins,Joseph Sedlak, and John Slatky, I shall further recommend that the Respondents berequired to refer the foregoing individuals for future employment without discrimina-tion, and that jointly and severally they shall make them whole for any loss ofearnings suffered by them as a result of the unlawful conduct committed by paymentto them of sums of money equal to the amount they would normally have earned aswages absent discrimination against them,from the dates upon which said discrimina-tion began in their respective cases until such times as they were no longer availablefor employment,or were actually referred to work.Loss of earnings shall becomputed on a quarterly basis in the manner established by the Board in F. W.Woolworth Company,90 NLRB 289.24CONCLUSIONS OF LAW1International Union of Operating Engineers,AFL-CIO,and Local 542,Inter-national Union of Operating Engineers,AFL-CIO,are labor organizations withinthe meaning of Section2(5) of the Act2.Elmhurst Contracting Co., Inc.(Division of Hagan Industries,Inc.), is an em-ployer engaged in commerce within the meaning of the Act.3.By causing and attempting to cause Elmhurst Contracting Co., Inc, todiscriminate in regard to the hire and tenure of employment and terms andconditions of employment in violation of Section 8(a)(3) of the Act, the respectiveRespondents herein have engaged in and are engaging in unfair labor practices withinthe meaning of Section 8(b) (2) of the Act.4.By restraining and coercing employees in the exercise of rights guaranteedin Section7 of the Act,the respective Respondents herein have engaged in and areengaging in unfair labor practices within the meaning of Section 8(b) (1) (A) of theAct.5.The aforesaid labor practices are unfair labor practices affecting commercewithin the meaning of Section 2(6) and(7) of the Act.[Recommended Order omitted from publication.]24General Counsel requests that interest be assessed on any backpay awarded.TheBoard, however,has never granted such a request.I deny it here,therefore,as contraryto established practice.